UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 98-7564



RON WOODING,

                                               Petitioner - Appellant,

          versus


MARK HENRY, Warden,

                                                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-98-1643-JFM)


Submitted:     March 31, 1999                 Decided:   April 27, 1999


Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ron Wooding, Appellant Pro Se. Lynne Ann Battaglia, United States
Attorney, George Levi Russell, III, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ron Wooding appeals the district court’s order denying relief

on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Wooding v. Henry, No. CA-98-1643-JFM (D. Md. Sept. 21, 1998).*   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




     *
       The district court relied on this court’s decision in
Pelissero v. Thompson, 155 F.3d 470 (4th Cir. 1998). That opinion
has been withdrawn and a new opinion has been issued. Pelissero v.
Thompson, ___ F.3d ___, No. 97-6156 (4th Cir. Mar. 12, 1999).
Pelissero still controls the result in this case, however, and
dictates the same outcome.


                                2